DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-12, 15-19, and 21-22 are pending.
Claims 1, 12, and 15 have been amended.
Claims 21 and 22 are new.
This action is Non-Final.

Claim Objections
Claim 1 and 15 is objected to because of the following informalities:
Furthermore, claim 1 recites the limitation “the sleep transition factor being a command directed to a component part” but it is not clear what Applicant means by “directed to a component part” for a sleep transition factor. Referring to Applicant’s specification, paragraph 0034 and 0049 describes receiving a sleep transition factor from a power saving button but it does not describe that it specifies, targets, or directs to any component part. It is merely a command signal provided from a button to put the image forming apparatus into a sleep state. Applicant’s paragraph 0060 describes “a component part”, but this appears to have nothing to do with the claimed sleep transition factor. Paragraph 0060 merely describes an acquisition request that is a command including an ID indicating a component part, where the counter value of the part corresponding to the ID/component part is then acquired. The acquisition request is not the same as a sleep transition factor. For the reasons described above, the scope of this limitation is not clear. Based on Applicant’s specification, this limitation will be interpreted as “the sleep transition factor being a command directed to the function unit”.
Claim 15 contains the same limitation as claim 1 and is objected to for the same reasons. The limitation should be amended to “the sleep transition factor being a command directed to the function unit”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reception unit configured to receive…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant’s PGPUB 2020/0110455 provides support for the structure of a reception unit as a power saving button [0034].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikichi PGPUB 2017/0289376, and further in view of Kasahara PGPUB 2015/0254540.
As per claim 1, Hikichi teaches a processing apparatus [FIG. 1 MFP 100] comprising: 
a function unit [FIG. 1 printer 104] having a plurality of parts [0002 and 0028: drums]; 
a reception unit [0016: power-saving button] configured to receive a sleep transition factor [0004: (an end request is transmitted that causes printing mechanism to perform processing prior to suspension of power, which would be necessary when the power button is pressed), 0031, and 0032: (printer control unit 320 receives the end request, as part of the process to suspend power)] that transitions the processing apparatus to a sleep state in which power supply to the function unit is stopped [0004, 0008, 0016, and 0030: (it is reasonable for the power saving button to put the Multi Function Peripheral into a suspended state when the power saving button is pressed to implement the power saving; in the suspended state, power to the printing unit is suspended; the end request is transmitted when the power saving button is pressed because various kinds of processing are necessary prior to suspension of power)]; 
at least one processor [FIG. 1 main control unit 101 and 0017-0020]; and
a memory coupled to the at least one processor, the memory having instructions that, when executed by the at least one processor [FIG. 1 HDD 107, 0016, and 0031], performs operations as:
a control unit [FIG. 3 main control unit 101] configured to acquire from the function unit data of a part counter of at least one of the parts of the function unit [0036: (acquires the most recent counter value of an item relating to the acquisition request) and 0029: (possible to send counter data to the main control unit 101)]; 
a determination unit [FIG. 3 CPU 201 within main control unit 101], the sleep transition factor being a command directed to a component part [0032: (end request is a command that is intended for the printer control unit 320)]; and
an acquisition unit [FIG. 3 CPU 201 within main control unit 101] configured to acquire the data of the part counter of the at least one of the parts of the function unit [0028-0029, and 0036: (counter data of drums in printing unit 141; CPU 201 sends request to printer control unit 320 to acquire the most recent counter value of an item in printing unit 141 specified by/related to the acquisition request, and stores the value within memory associated with CPU 201)],
wherein the sleep transistor factor is generated when an event occurs [0004: (an end request is a type of request that must be provided so that necessary processing can be performed prior to suspension of supply of power, such as in the case of pressing a power button); 0002 and 0031: (the process of providing an end request is performed when transition to a suspended state is needed, such as completion of a print job (event)]. 

Hikichi does not explicitly teach the determination unit configured to determine whether communication with the function unit is performable, in response to the received sleep transition factor; the acquisition unit configured to acquire the data when the communication with the function unit is performable. Hikichi, in response to an end request (which is caused by completion of a print job or a request to transition to a suspended power state), performs the acquiring of counter values but does not explicitly teach the details of determining whether communication with the function unit is performable and acquiring the data of counters if the communication is determined to be performable. Although it would have been obvious to one of ordinary skill in the art to determine if communication is possible with the function unit before obtaining data from said function unit because data cannot be obtained from an unresponsive unit, Hikichi nonetheless does not describe this step of determining whether communication with the function unit can be performed.
Kasahara teaches an image forming apparatus containing a main controller that communicates with a printer engine controller and printing engine. Kasahara is therefore similar to Hikichi since they both have a main controller communicating with a printer containing the printer engine controller and printer engine. Kasahara further teaches the determination unit configured to determine whether communication with the function unit is performable [FIG. 4 and 0046: (communication error detected by a watchdog timer between main controller and printer engine controller during a power state change process)], in response to a received request [FIG. 4 step s3001 and 0047: (detects communication error when there is a power state change when a power switch is pressed)], and the acquisition unit configured to acquire the data when the communication with the function unit is performable [FIG. 5 steps s4003: (store information indicating changed power state) or FIG. 4 step s3003: (acquiring information)], wherein the request is generated when an event occurs [0045 and 0047: (when there is a need for a power change to the power supply OFF state) and 0028: (power switch for switching between on an off)]. Kasahara at least teaches determining if communication can be performed between a main controller and a printer engine controller of the image forming apparatus.
The combination of Hikichi with Kasahara therefore yields Hikichi’s main control unit detecting if there is a communication error with the printer control unit when the main control unit receives a command from the power button to transition from the activated state into the suspended state, and thereafter upon determination that there is no communication error and that communication with the printer control unit is possible, caching/acquiring counter values of the printing unit 141. Thus the combination of Hikichi with Kasahara teaches determine whether communication with the function unit is performable, in response to the received sleep transition factor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kasahara’s teachings of detecting if there is a communication error between the main control unit and the printer before acquiring data from the printer in Hikichi. One of ordinary skill in the art would have been motivated to perform this determination first in Hikichi before the main control unit sends the acquisition request to the printer because it would save time and power if there is a communication problem. For example, if there is a communication error and detection is not performed, the main control unit would send the acquisition request to the printer and wait for the printer, but the printer would not have received the message and would not respond, thereby leading the main control unit to wait for a long time and consume unnecessary power.

As per claim 2, Hikichi and Kasahara teaches the processing apparatus according to claim 1, further comprising another function unit different [Hikichi FIG. 2 scanner 102] from the function unit.
Hikichi and Kasahara do not explicitly teach wherein the control unit acquires from the another function unit data of a part counter of at least one of a plurality of parts of the another function unit, wherein the determination unit determines whether communication with the another function unit is performable, and wherein the acquisition unit acquires the data of the part counter of the at least one of the parts of the another function unit when the determination unit determines that communication with the another function unit is performable.
However, Hikichi shows the main control unit 101 connected to both the printing unit 141 and the scanning unit 122 [FIG. 1] and indicates that the same control of printer 104 is also performed for scanner 102 [0026]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that this means that counter information from scanner is also obtained the same way as the counter information obtained from the printer. One of ordinary skill in the art would have been motivated to also obtain counter information from the scanner to better track the condition of the Multi Function Peripheral.
As per claim 3, Hikichi and Kasahara do not teach the processing apparatus according to claim 1, wherein the acquisition unit does not acquire the data of the part counter of the at least one of the parts of the function unit when the determination unit determines that communication with the function unit is not performable [0028: acquire the counter data without the need to energize the load system (e.g. printing unit 141))]. 
As per claim 4, Hikichi and Kasahara teach the processing apparatus according to claim 1, wherein the acquisition unit transmits a predetermined acquisition request to the function unit when the determination unit determines that communication with the function unit is performable [Hikichi 0032: (printer control unit 320 receives the end request from the main control unit)], and wherein the function unit transmits, as a response to the acquisition request, the data of the part counter of the at least one of the parts of the function unit to the control unit [Hikichi 0029: (counter data is provided to main control unit 101 to store in memory 203 in some instances)]. 
As per claim 5, Hikichi and Kasahara teach the processing apparatus according to claim 4.
Hikichi and Kasahara do not explicitly teach wherein the acquisition unit does not transmit the predetermined acquisition request to the function unit when the determination unit determines that communication with the function unit is not performable. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that if Kasahara and Hikichi determines there is a communication problem between the main control unit and the printer, the main control unit would not attempt to transmit commands or request to the printer because communication is not possible. One of ordinary skill in the art would have been motivated to stop transmitting commands or request if communication is not possible in Kasahara and Hikichi to save power and resources.
As per claim 6, Hikichi and Kasahara teach the processing apparatus according to claim 1, wherein the determination unit determines whether communication with the function unit is performable, based on predetermined information [Kasahara 0046: (communication error is detected based on expiry of time indicated in a watchdog timer)], and wherein the at least one processor deletes the predetermined information [Kasahara 0046: (watchdog timer needs to be reset to be used again)].
Hikichi and Kasahara do not explicitly teach deleting when the acquisition unit acquires the data of the part counter of the at least one of the parts of the function unit. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to delete or reset the watchdog timer values when data from the counters is acquired in Hikichi and Kasahara. One of ordinary skill in the art would have been motivated to reset the watchdog timer during this time because it allows the watchdog timer to be used again next time to check for communication errors before attempting to retrieve counter values.
As per claim 7, Hikichi and Kasahara teach the processing apparatus according to claim 6.
Hikichi and Kasahara do not explicitly teach wherein the deletion unit deletes the predetermined information when data of the part counters of all of the of parts of the function unit is acquired. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to delete or reset the watchdog timer values when data from all the counters is acquired in Hikichi and Kasahara. One of ordinary skill in the art would have been motivated to reset the watchdog timer after acquiring all counter values because it provides communication error detection and ensures communication is possible during the acquiring process, and allows the watchdog timer to be used again next time to check for communication errors.
As per claim 8, Hikichi and Kasahara teach the processing apparatus according to claim 6, further comprising a storage unit configured to store the predetermined information in a case where a job using the function unit is received [Kasahara 0046: (watchdog timer stores predetermined data/time values and is thus a storage unit)]. 
As per claim 9, Hikichi and Kasahara teach the processing apparatus according to claim 1, wherein the function unit is a printer unit configured to print an image on a sheet [FIG. 1 printer 104], or a scanner unit configured to scan an image of a document [FIG. 1 scanner 102]. 
As per claim 10, Hikichi and Kasahara teach the processing apparatus according to claim 9, wherein the function unit is the printer unit [FIG. 1 printer 104], and wherein the at least one of the parts of the function unit includes any of a drum unit, an intermediate transfer belt, and a cleaning blade [0004 and 0028: drums]. 
As per claim 11, Hikichi and Kasahara teach the processing apparatus according to claim 9, wherein the function unit is the scanner unit [FIG. 1 scanner 102], and wherein the at least one of the parts of the function unit includes any of a document feeding roller, a document discharge roller, and a separation pad [0026: roller]. 

As per claim 15, Hikichi teaches a method of acquiring data of a part counter [0002: counter data] of at least one of a plurality of parts [0002: drum] of a function unit [0002: printing mechanism and 0016: printer 104], from the function unit, the method comprising: 
receiving a sleep transition factor that transitions a processing apparatus including the function unit, to a sleep state in which power supply to the function unit is stopped [0004: (an end request is transmitted that causes printing mechanism to perform processing prior to suspension of power to the printing unit), 0031, and 0032: (printer control unit 320 receives the end request)], 
the sleep transition factor being a command directed to a component part [0032: (end request is a command that is intended for the printer control unit 320)];
acquiring the data of the part counter of the at least one of the parts of the function unit [0036: (acquires the most recent counter value of an item and stores the value within memory)],
wherein the sleep transition factor is generated when an event occurs [0004: (an end request is a type of request that must be provided so that necessary processing can be performed prior to suspension of supply of power, such as in the case of pressing a power button); 0002 and 0031: (the process of providing an end request is performed when transition to a suspended state is needed, such as completion of a print job (event)].].

Hikichi does not explicitly teach determining whether communication with the function unit is performable, in response to the received sleep transition factor, and acquiring the data of the part counter when communication with the function unit is performable. Hikichi, in response to an end request, performs the acquiring of counter values but does not explicitly teach the details of determining whether communication with the function unit is performable and acquiring the data of counters if the communication is determined to be performable. Although it would have been obvious to one of ordinary skill in the art to determine if communication is possible with the function unit before obtaining data from said function unit because data cannot be obtained from an unresponsive unit, Hikichi nonetheless does not describe this step of determining whether communication with the function unit can be performed.
Kasahara teaches an image forming apparatus containing a main controller that communicates with a printer engine controller and printing engine. Kasahara is therefore similar to Hikichi since they both have a main controller communicating with a printer containing the printer engine controller and printer engine. Kasahara further teaches determining whether communication with the function unit is performable [FIG. 4 and 0046: (communication error detected by a watchdog timer between main controller and printer engine controller during a power state change process)] in response to reception of the transition factor [FIG. 4 step s3001 and 0047: (detects communication error when there is a power state change)], and acquiring the data when communication with the function unit is performable [FIG. 5 steps s4003: (store information indicating changed power state) or FIG. 4 step s3003: (acquiring information)], wherein the request is generated when an event occurs [0045 and 0047: (when there is a need for a power change to the power supply OFF state) and 0028: (power switch for switching between on an off)]. Kasahara at least teaches determining if communication can be performed between a main controller and a printer engine controller of the image forming apparatus.
The combination of Hikichi with Kasahara therefore yields Hikichi’s main control unit detecting if there is a communication error with the printer control unit when the main control unit receives a command from the power button to transition from the activated state into the suspended, and thereafter upon determination that there is no communication error and that communication with the printer control unit is possible, caching/acquiring counter values of the printing unit 141. Thus the combination of Hikichi with Kasahara teaches determine whether communication with the function unit is performable, in response to the received sleep transition factor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kasahara’s teachings of detecting if there is a communication error between the main control unit and the printer before acquiring data from the printer in Hikichi. One of ordinary skill in the art would have been motivated to perform this determination first in Hikichi before the main control unit sends the acquisition request to the printer because it would save time and power if there is a communication problem. For example, if there is a communication error and detection is not performed, the main control unit would send the acquisition request to the printer and wait for the printer, but the printer would not have received the message and would not respond, thereby leading the main control unit to wait for a long time and consume unnecessary power.
Claim 16 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 17 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.
Claim 18 is similar in scope to claim 9 as addressed above and is thus rejected under the same rationale.
Claim 19 is similar in scope to claim 12 as addressed above and is thus rejected under the same rationale.


Claims 12 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hikichi PGPUB 2017/0289376 in view of Kasahara PGPUB 2015/0254540, and further in view of Sato PGPUB 2009/0082910.
As per claim 12, Hikichi and Kasahara teach the processing apparatus according to claim 1, wherein the at least one processor: receives a sleep return factor that returns the processing apparatus from the sleep state [Hikichi 0027: (power controller switches relays to provide power in a power-on condition) or Kasahara 0027 and 0032-0033: (when switch is pressed in sleep or off mode, printer is turned on); power button/switch is pressed in the sleep mode to turn on, and it generates a signal (sleep return factor) to turn on]; and control power supply to the function unit, based on the sleep return factor received [Hikichi 0027: (power controller switches relays to provide power in a power-on condition when signal is generated from power switch) or Kasahara FIG. 1 power source unit 150 and 0028]. Hikichi and Kasahara describe providing signals to turn on the printer when the printer is in a sleep mode.
Hikichi and Kasahara do not teach control power supply to the function unit, based on the sleep return factor received by another reception unit. Hikichi and Kasahara only describes one power switch or button for transitioning between states, but does not teach another reception unit.
Sato teaches a printer that can be turned on or off between a power saving state, and a standby state that is ready to print. Sato is thus similar to Hikichi and Kasahara because they describe state transitions in a printer. Sato further teaches control power supply to the function unit, based on the sleep return factor received by another reception unit [0087 and 0098: (a separate power-on button (another reception unit) - that is different from the power-off button (reception unit) - is used for receiving user input intending to turn on the printer (sleep return factor), and power is supplied to printer based on the received power-on command)]. Sato teaches the use of separate power-on and power-off buttons for state transitions in a printer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sato’s teachings to provide a sleep return signal to another reception unit/button in Hikichi and Kasahara. One of ordinary skill in the art would have been motivated to provide different buttons for putting the device into the sleep mode and putting the device in the wake/standby mode in Hikichi and Kasahara because it would improve user interface and prevent accidental transitions between power states.

As per claim 21, Hikichi and Kasahara teach the apparatus according to claim 1.
Hikichi and Kasahara do not explicitly teach describe wherein the event includes a button is pressed or lapse of a predetermined time. Although Hikichi and Kasahara teaches generating a sleep transition factor when an event occurs such as completion of a print job or changes to user usage, Hikichi and Kasahara do not explicitly indicate that such event is a button being pressed.
Sato teaches a printer that can be turned on or off between a power saving state, and a standby state that is ready to print. Sato is thus similar to Hikichi and Kasahara because they describe state transitions in a printer. Sato further teaches wherein the event includes a button is pressed or lapse of a predetermined time [0087 and 0093: (when power-off switch is pressed, a notification (such as an end request) is sent to the CPU 15 to perform necessary processing for powering off the printer)]. Thus Sato teaches the event includes a button being pressed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Sato’s teachings of the event being the power-off switch being pressed in Hikichi and Kasahara, instead of completion of a print job. One of ordinary skill in the art would have been motivated to use Sato’s teachings of transitioning to a low-power sleep mode when the power-off button is pressed instead of completion of a print job because it would prevent frequent powering on and off the printer if multiple print jobs were received in a period of time, thereby reducing unnecessary power state transitions and its power state transition overhead.
Claim 22 is similar in scope to claim 21 as addressed above and is thus rejected under the same rationale.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Applicant appears to argue on page 8 for claims 1 and 15 that Hikichi does not describe a sleep transition factor that is generated when an event occurs. Applicant also appears to argue in on page 9 that Kasahara also does not teach a sleep transition factor is generated when an event occurs. Examiner respectfully disagrees.
Hikichi teaches that prior to suspension of power in a printer, an end request is transmitted so that the printer can perform the necessary kinds of processing needed to safely enter a suspended power state [0004]. The suspension of power could be due to an event such as the completion of the print job [0002 and 0031], which causes the end request to be generated. Thus Hikichi does teach that the sleep transition factor is generated when an event occurs. Furthermore, it would also have been obvious to one of ordinary skill in the art that suspension of power is caused by an event such as pressing the power-saving button because the purpose of a power-saving button is to suspend or reduce power, and it would be obvious to one of ordinary skill in the art that pressing such a button leads to generating the end-request in Hikichi in order to safely enter a suspended power state.
Kasahara teaches detecting power state change requests [FIG. 5A step s4001], and it is obvious to one of ordinary skill in the art that such power state change request would be generated when the power switch is toggled [0028]. Such a power state change request is generated based on events according to user usage situation [0045]. Thus Kasahara does teach the sleep transition factor is generated when an event occurs, and such event is based on the user.
For the reasons described above, Hikichi and Kasahara teach the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Yamakawa (PGPUB 2014/0063526) teaches sleep transition factors, and that an example of a sleep transition factor is when a user presses a sleep transition button [0049-0050], and also sleep return factor when a user presses a sleep return button [0056-0057].
Mikami (PPGUB 2015/0173020) teaches a sleep return factor is caused by input of a sleep release button [0034].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186